Citation Nr: 1606818	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  02-20 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim of service connection for a back strain has been received.

2.  Entitlement to service connection for degenerative disc disease with spinal stenosis (back disorder).

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 until October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from three rating decisions issued by the RO in Philadelphia, Pennsylvania.

In May 2000, the RO, inter alia, denied the Veteran's claim for an increased rating for his service-connected forehead scar.  In May 2001, the Veteran filed a notice of disagreement (NOD) with that decision.  In October 2002, the RO issued a statement of the case (SOC) which continued the Veteran's noncompensable (zero percent) rating.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to that issue in December 2002.

In an October 2002 rating decision, the RO, inter alia, declined to reopen the Veteran's claims for service connection for a back strain, acne vulgaris of the face, and a skin condition of the legs.  Additionally, service connection for neuropathy of the bilateral lower extremities and for a retained foreign body in the chest was also denied.  In February 2003, the Veteran filed a NOD as to each of those issues.  

In s January 2004 SOC, the RO found that the Veteran had not submitted new and material evidence pertinent to his claim for service connection for a back strain, and declined to reopen the claim.  The RO also denied the Veteran's claim for service connection for a retained foreign body in his chest.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to those issues in February 2004.

In an August 2005 SOC, the RO denied service connection for radiculopathy of the bilateral lower extremities.  Additionally, the RO found that the Veteran had not submitted new and material evidence pertinent to his claims for service connection for acne vulgaris of the face and a skin condition of the legs, and declined to reopen those claims.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) as to those issues in October 2005.

In December 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence in support of his claims, along with a waiver of initial agency of original jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. §§ 20.800, 20.1304 (2015).

With regard to the issues currently before the Board, in a January 2004 rating decision, the RO increased the Veteran's rating for his service-connected forehead scar to 10 percent.  During the December 2015 Board hearing, the Veteran withdrew his appeal as to this issue.  See 8 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

Moreover, in a May 2013 rating decision, the RO reopened  previously denied claims for service connection for acne vulgaris of the face and a skin condition of the leg, and granted service connection and assigned a noncompensable rating for chloracne of the face and legs, effective July 16, 2001; as well as granted service connection and assigned an initial, 10 percent rating for a scar of the forehead, effective October 23 2008 (the date of the change in regulation allowing for separate rating for a based on disfigurement and pain). That award represents a full grant of the benefits sought with respect to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

With regard to the Veteran's claim for service connection for a retained foreign body in the chest, in the May 2013 rating decision, the RO also granted service connection for chest wall metallic foreign body, residual of Muscle Group XXI metallic projectile injury, and assigned an initial 10 percent rating, effective July 26, 2001.  In July 2013, the Veteran filed a NOD with the effective date assigned, and a SOC was issued in November 2013.  However, the Veteran did not perfect an appeal..

Regarding the Board's characterization of the appeal concerning the Veteran's back, it is noted that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable disposition of the request to reopen-the Board has characterized the appeal as to back strain as encompassing both matters as set forth on the title page.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision as to the request to reopen the claim for service connection for a back strain is set forth below.  The claims for service connection for a back disorder and for radiculopathy of the bilateral lower extremities are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issue of entitlement to an effective date earlier than July 26, 2001, for the award of service connection for chest wall metallic foreign body, residual of muscle group XXI metallic projectile injury, on the basis of clear and unmistakable error was raised by the Veteran's representative during the December 2015 Board hearing, but has not been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  In a July 1971 rating decision, the RO denied service connection for a back strain.  Although notified of the denial in an August 1971 letter, the Veteran did not initiate an appeal as to that issue, and no pertinent exception to finality applies.

3.  New evidence associated with the claims file since the July 1971 denial, by itself or considered with previous evidence of record, is both material and so significant that it must be considered in order to fairly decide the merits of the Veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1971 rating decision in which the RO denied service connection for a back strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As additional evidence received since the RO's July 1971 denial is new and material, the criteria for reopening the claim for service connection for a back strain are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (as in effect for claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a back strain, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See  38 C.F.R. § 3.303(d).

The Veteran's claim for service connection for a back strain was previously denied in a July 1971 rating decision.  The pertinent evidence then of record consisted of his service treatment records, the Veteran's lay statements, and a June 1971 VA examination.  The RO noted that, although the Veteran's service treatment records documented  a complaint of back pain, the June 1971 VA examination failed to reveal any diagnosed disability related to his back.  On this basis, the RO denied the Veteran's claim.

Although notified of the July 1971 denial in an August 1971 letter, the Veteran did not initiate an appeal as to that issue.  Moreover, no new and material evidence pertinent to the issue of entitlement to service connection for a back strain was received within the one-year appeal period from the date of the notice of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156 (b), (c).  The Board notes the argument advanced by the Veteran's representative that the July 1971 rating decision never became final.  Specifically, the Veteran's representative alleged that, based on statements in an October 1972 deferred rating decision, there is an indication that the Veteran never received notice of his appellate rights following the July 1971 rating decision.  However, as noted above, the Veteran was informed of his appellate rights following the July 1971 rating decision in an August 1971 letter.  There is no indication or allegation that the Veteran did not receive this letter.  Thereafter, in February 1972, the Veteran actually initiated an appeal as to issue entitlement to service connection for conjunctivitis and bronchitis, but did not initiate an appeal as to issue entitlement to service connection for a back strain.  Furthermore, the October 1972 deferred rating decision is in response to a September 1972 congressional inquiry as to the status of the Veteran's appeal as to the issue of entitlement to service connection for conjunctivitis and bronchitis.    Finally, insofar as new evidence was added to the record following the July 1971 rating decision, such was not pertinent to the Veteran's claim for service connection for a back strain.  

Under these circumstances, the Board finds that the July 1971 denial of the claim is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed his claim to reopen his previously denied claim for service connection for a back strain in July 2001.  Regarding petitions to reopen received prior to August 29, 2001, 38 C.F.R. § 3.156(a) defined "new and material evidence" as evidence not previously submitted to agency decision makers that bears directly and substantially on the specific matter under consideration, that is neither cumulative nor redundant, and that is, by itself or in combination with other evidence, so significant that it must be considered in order to fairly adjudicate the claim.  38 C.F.R. § 3.156(a) (as in effect for claims filed prior to August 29, 2001).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the October 2012 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the July 1971 rating decision includes the Veteran's private treatment records, a December 2002 private opinion from Dr. J.C., a February 2003 private opinion from Dr. R.K., a March 2013 private opinion from C.P., a March 2013 private opinion from Dr. R.K., VA treatment records, an April 2013 VA examination report and opinion, April 2013 letters from A.D. and C.P., and the Veteran's lay statements, including his December 2015 testimony before the undersigned.

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for back strain.  The evidence is "new" in that it was not before the RO at the time of the July 1971 final denial, and it is not duplicative or cumulative of the evidence previously of record.  

Moreover, the evidence is "material" in that it is so significant that it must be considered in order to fairly adjudicate the claim.  Specifically, this evidence, demonstrates that the Veteran has a currently-diagnosed disorder related to his back, the reason for which service was denied in 1971.  Furthermore, the private opinions of record opine that the Veteran's current back disorder is, in-fact, directly related to his military service, to include his alleged in-service injury.

For these reasons, the Board finds that this additional evidence associated with the claims file is both new and, by itself or considered with previous evidence of record, so significant that it must be considered in order to fairly decide the merits of his claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a back strain has been received, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.

Pertinent to the reopened claim, the Veteran contends that he suffers from a back disorder as a result of an in-service injury.  Specifically, he alleges that, while in service, he was unloading crates from the bed of a truck.  He states that while performing this duty, he fell off the truck and on to his back.  He states that, since his in-service injury, he has suffered from continuous problems related to his back and legs.  See April 2013 Statement.  A December 1966 service treatment record notes the Veteran's complaint of back pain after lifting and reaching.  The Veteran was diagnosed with an acute back sprain and was restricted to no lifting for one week.  As noted above, the Veteran filed a claim for service connection for a back strain shortly after his discharge from service.

The Veteran also alleges that he suffers from radiculopathy of the bilateral lower extremities either as a direct result of his military service, or as secondary to his back disorder.  See December 2015 Hearing Transcript, p. 12.

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Initially, the Board notes that, although the Veteran has been provided notice regarding what evidence and information is necessary to establish service connection on a direct basis, the Veteran has not been provided notice of what is necessary to support a claim for secondary service connection under 38 C.F.R. § 3.310 and Allen v. Brown.  Therefore, on remand, the AOJ should afford the Veteran the appropriate notice in connection with this appeal.

The Veteran has submitted a number of private opinions completed by private treatment providers.  In a December 2002 opinion, Dr. J.C. noted the Veteran's in-service injury as well as the Veteran's statements regarding continuity of symptomatology concerning both his back and radiating pain to his bilateral lower extremities.  Upon examination, the Veteran was diagnosed with discogenic degenerative changes, lumbar stenosis, lumbar spondylosis, and lumbar polyradiculopathy.  Dr. J.C. opined that, to a reasonable degree of medical certainty, the Veteran's back and leg symptoms were due to his military service.  In a February 2003, Dr. R.K. again noted the Veteran's in-service injury, as well as his currently-diagnosed disorders.  Dr. R.K. opined that the Veteran's currently-diagnosed disorders were directly and causally related to the injuries sustained during his military service.  In a March 2013 letter, Dr. R.K. once again opined that, to a reasonable degree of medical certainty, the Veteran's lumbar radiculopathy and spinal stenosis were related to his 1966 in-service injury.  Finally, in a March 2013 letter, C.P., a certified physician's assistant, noted that the Veteran was being treated for severe lumbar spondylosis with lumbar polyradiculopathy, and that those diagnoses were related to the Veteran's military service.

Although these private opinion indicate the existence of a relationship between the Veteran's in-service injury and his currently-diagnosed discogenic degenerative changes, lumbar stenosis, lumbar spondylosis, and lumbar polyradiculopathy, the opinions  do not provide a supporting rationale.  Furthermore, the opinions fail to discuss the significance, if any, of the Veteran's post-service injuries.  For example, in August 1981, the Veteran reported that he fell backwards and, since that time, he had experienced persistent radiating pain in his right buttock, his knees, his back, and his neck.  In a September 1982 employee accident report, the Veteran reported pain in the right lumbar region with radiculitis bilaterally to the buttocks  and antero-lateral thighs after lifting a five gallon can while working.  In a February 1996 private treatment record, the Veteran reported a back injury at work.

Given the above, the AOJ arranged for the Veteran to undergo a VA examination to address the nature and etiology of his back disorder and radiculopathy of the bilateral lower extremities in April 2013.  On examination, the Veteran was diagnosed with chronic back pain, degenerative disc disease, spinal stenosis, and radiculopathy of the bilateral lower extremities.  The examiner stated that the Veteran's service treatment records were silent regarding any history of a lower back condition, and that the Veteran's discharge examination was unremarkable.  The examiner also noted the June 1971 VA examination which showed a narrowing of the lumbosacral joint.  The examiner then discussed the Veteran's post-service medical history including his documented work injuries, as well as a number of recent diagnostic testing results.  The examiner opined that there was no evidence to support the Veteran's claim that his currently-diagnosed back disorder and radiculopathy were related to his military service.  The examiner reasoned that the Veteran's post-service work-related injuries were more likely responsible for his currently-diagnosed degenerative disc disease, spinal stenosis, and radiculopathy of the bilateral lower extremities.

Initially, although the April 2013 examiner stated that the Veteran's service treatment records are silent regarding any history of a lower back condition, the examiner failed to discuss the December 1966 service treatment discussing the Veteran's complaint of back pain, and the assessment of an acute back sprain.  Also, the examiner failed to address the Veteran's lay statements regarding the onset and continuity of the symptoms associated with his bipolar disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 30-31 (2007) (examination inadequate where the examiner relied on the lack of evidence in service treatment records to provide negative opinion).  Furthermore, the examiner did not discuss the significance, if any, of the narrowing of the lumbosacral joint noted during the June 1971 VA examination in relation to his currently-diagnosed degenerative disc disease, spinal stenosis, and radiculopathy of the bilateral lower extremities.  Finally, the examiner failed to address the private opinions of record relating the Veteran's degenerative disc disease, spinal stenosis, and radiculopathy of the bilateral lower extremities to his military service. 

Notably, once VA provides a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve these claims, and that further examination by an appropriate physician-based on full consideration of the Veteran's documented history and assertions, and supported by a complete, clearly-stated rationale-is needed.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of the claim(s)-in particular, the reopened claim.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the VBMS and/or Virtual VA file(s) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to the Veteran by the appropriate medical facility.

Prior to obtaining further medical information in connection with these claims, to ensure that all due process requirements are met, and the record is complete,  the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that VA treatment records dated through February 2013 from the Lebanon VA Medical Center (VAMC) were submitted by the Veteran and associated with his claims file.  Review of those records reveals that they may be incomplete.  Prior to the Veteran's April 2013 submission, VA treatment records dated through July 8, 2005 from the Lebanon VAMC were associated with his claims file.  To ensure that a complete copy of the Veteran's VA treatment records are associated with the record, on remand, the AOJ should obtain any outstanding records of VA evaluation and/or treatment of the dated since July 8, 2005. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Also, the AOJ should send the Veteran a letter giving him another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal.  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records pertaining to his claims.  The AOJ should also notify the Veteran of what information or evidence is needed to support his claims, to include on a secondary basis, and explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Lebanon VAMC any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since July 8, 2005.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

The letter should include an explanation as to what information or evidence is needed to substantiate his claim for service connection for radiculopathy of the bilateral lower extremities on a secondary basis.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Back Disorder - The examiner should clearly identify all back disability(ies) currently present or present at any point pertinent to appeal (even if currently asymptomatic or resolved).  

Then, for each diagnosed back disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during  or is otherwise  medically related to in-service injury or disease-to include injury during which the Veteran fell from the bed of a truck, as alleged.

In addressing the above,  he examiner must consider and discuss all pertinent medical evidence, to include the December 1966 service treatment record, the June 1971 VA examination's finding of narrowing of the lumbosacral joint, and his post-service treatment.  

The examiner must also consider all lay assertions, to include the Veteran's competent assertions as to the occurrence of in-service injury, and his assertions as to nature, onset, and continuity of back symptoms.

Radiculopathy - The examiner should clearly indicate whether the Veteran currently suffers from neurological impairment associated with the back affecting the bilateral lower extremities-particularly, radiculopathy.

If so, for each such identified neurological impairment , the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset during or is otherwise medically related to the Veteran's military service; or, if not

(b) was caused, OR is aggravated (worsened beyond the natural progression) by his back disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the VBMS and/or Virtual VA file(s) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to the Veteran by the appropriate medical facility.
from the Lebanon VAMC

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report for the for the scheduled examination, in adjudicating the reopened claim for service connection for a back disorder, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


